NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-50207

                Plaintiff-Appellee,             D.C. No.
                                                3:17-cr-01581-WQH
 v.

MARIO ALBERTO RUBI,                             MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                           Submitted August 15, 2019**
                              Pasadena, California

Before: CALLAHAN and CHRISTEN, Circuit Judges, and WU,*** District Judge.

      Defendant-Appellant Mario Rubi appeals a jury verdict finding him guilty of

importation of methamphetamine and heroin in violation of 21 U.S.C. §§ 952 and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable George H. Wu, United States District Judge for the
Central District of California, sitting by designation.
960. He also appeals his sentence. Rubi argues that the district court abused its

discretion by allowing expert testimony on the issue of “knowing” versus

“unknowing” drug couriers. Rubi also contends that the district court’s failure to

include a two-level downward adjustment to his sentencing guidelines calculation

for acceptance of responsibility under United States Sentencing Guideline

(“U.S.S.G.”) § 3E1.1(a) was plain error. We have jurisdiction pursuant to 28

U.S.C. § 1291 and AFFIRM.

      At trial, the primary focus of Rubi’s defense was the theory that he was an

“unknowing courier.” In other words, Rubi claimed that, although he willingly

drove the vehicle across the United States border with Mexico, he was unaware

that there were drugs inside the vehicle. After a Government expert (i.e. Agent

Kiesel) was questioned by defense counsel on cross-examination as to drug

trafficking organizations’ use of “unknowing couriers” or “blind mules,” he was

permitted by the court to testify that drug trafficking organizations do not generally

utilize unknowing couriers and that − in the over 700 investigations he had

participated in − he never encountered a case involving an unknowing courier.

The court allowed recross-examination by defense counsel and Kiesel stated that,

although he personally never had a case involving a blind mule, he was aware that

such cases existed.

      We review the district court’s decision to admit expert testimony for an


                                          2
abuse of discretion. See United States v. Mejia-Luna, 562 F.3d 1215, 1218 (9th

Cir. 2009). We will only reverse the ruling below if it was “manifestly erroneous.”

Id. at 1219.

      The district court did not abuse its discretion in admitting Agent Kiesel’s

testimony regarding unknowing couriers. Agent Kiesel established the reliability

of his opinion when he testified regarding his extensive background and experience

in drug trafficking cases, including serving as lead case agent in “over 185

narcotics investigations” and participating more generally in “upwards of 700”

investigations. Furthermore, Defendant “opened the door” to modus operandi

evidence by asking Agent Kiesel whether the drugs, fuel pump, or gas tank had

been fingerprinted and later as to the use of unknowing couriers. Finally, Agent

Kiesel’s testimony on the issue of unknowing couriers was limited to whether,

based on his expertise, drug couriers typically have knowledge of the drugs they

are transporting. It was not an abuse of discretion to allow the Government to

elicit this testimony. See United States v. Gomez, 725 F.3d 1121, 1128-29 (9th Cir.

2013) (finding similar testimony from the Government’s expert witness − “that

drug-trafficking organizations do not use unknowing drug couriers” − to be

“probative and relevant, and it was not unduly prejudicial.”); United States v.

Murillo, 255 F.3d 1169, 1177-78 (9th Cir. 2001) (holding that “unknowing

courier” testimony was relevant and admissible under Federal Rule of Evidence


                                          3
704).

        As to his sentencing challenge, it is undisputed that Rubi did not ask the

district court to apply a two-level downward adjustment of the guidelines sentence

for acceptance of responsibility. Therefore, we review the district court’s

sentencing guidelines calculation for plain error. See United States v. Ameline, 409

F.3d 1073, 1078 (9th Cir. 2005).

        Under the Sentencing Guidelines, a district court may grant a two-level

downward adjustment to a defendant who “clearly demonstrates acceptance of

responsibility for his offense.” U.S.S.G. § 3E1.1(a). The district court explicitly

acknowledged that Rubi could not be penalized “for going to trial or exercising his

rights,” but found that the record as a whole − particularly Rubi’s unwillingness to

admit his knowledge of the drug trafficking scheme (an essential element of the

jury’s verdict) − supported the finding that Rubi did not clearly demonstrate

acceptance of responsibility. The district court did not plainly err in finding that

Rubi was ineligible for a downward adjustment for acceptance of responsibility.

        AFFIRMED.




                                           4